EXHIBIT 10.3(e)

RYERSON 1995 INCENTIVE STOCK PLAN

(as amended through March 10, 2007)

1. Purpose.

The purpose of the Ryerson 1995 Incentive Stock Plan (the “Plan”) is to attract
and retain outstanding individuals as officers and key employees of Ryerson Inc.
(the “Company”) and its subsidiaries, and to furnish incentives to such
individuals through rewards based upon the ownership and performance of the
common stock of the Company. To this end, the Committee hereinafter designated
may grant stock options, stock appreciation rights, restricted stock awards, and
performance awards, or combinations thereof, to officers and other key employees
of the Company and its subsidiaries, on the terms and subject to the conditions
set forth in this Plan.

2. Participants.

Participants in the Plan shall consist of such officers and other key employees
of the Company and its subsidiaries as the Committee in its sole discretion may
select from time to time to receive stock options, stock appreciation rights,
restricted stock awards or performance awards, either singly or in combination,
as the Committee may determine in its sole discretion. Any director of the
Company or any of its subsidiaries who is not also an employee of the Company or
any of its subsidiaries shall not be eligible to receive stock options, stock
appreciation rights, restricted stock awards or performance awards under the
Plan. As used in the Plan, the term “subsidiary” means (a) any corporation of
which the Company owns or controls, directly or indirectly, 50% or more of the
outstanding shares of capital stock entitled to vote for the election of
directors or (b) any partnership, joint venture, or other business entity in
respect of which the Company, directly or indirectly, has comparable ownership
or control.

3. Shares Reserved under the Plan.

Subject to adjustment pursuant to the provisions of Section 11 of the Plan, the
maximum number of shares of common stock, $1.00 par value per share, of the
Company which may be issued pursuant to grants or awards made under the Plan
shall not exceed 2,000,000, plus such number of shares as shall have been
authorized for issuance pursuant to the Ryerson 1992 Incentive Stock Plan
(heretofore approved by stockholders) that shall not have been or be issued
pursuant to such plan. No more than 700,000 shares (including those which have
not been or are not issued pursuant to the Ryerson 1992 Incentive Stock Plan)
shall be issued pursuant to restricted stock awards and performance awards under
the Plan.

The following restrictions shall apply to all grants and awards under the Plan
other than grants and awards which by their terms are not intended to comply
with the “Performance Based Exception” (defined below in this Section 3):

(a) the maximum aggregate number of shares that may be granted or awarded under
the Plan in any fiscal year of the Company to any participant under the Plan
shall be three hundred thousand (300,000); and

(b) the maximum aggregate cash payout with respect to grants or awards under the
Plan in any fiscal year of the Company to any Named Executive Officer (defined
below in this Section 3) shall be one million dollars ($1,000,000).

For purposes of the Plan, “Named Executive Officer” shall mean a participant who
is one of the group of “covered employees” as defined in the regulations
promulgated under Internal Revenue Code Section 162(m) or any successor statute
(“Section 162(m)”), and “Performance-Based Exception” shall mean the
performance-based exception from the deductibility limitations as each is set
forth in Section 162(m). Except to the extent otherwise determined by the
Committee, any shares subject to grant or award under the Plan that terminate by
expiration, cancellation or otherwise without the issuance of such shares
(including shares underlying a stock appreciation right exercised for stock, to
the extent that such underlying shares are not issued), that are settled in cash
(to the extent so settled), or, in the case of restricted stock awards, that
terminate without vesting, shall become available for future grants and awards
under the Plan. Shares of common stock to be issued pursuant to grants or awards
under the Plan may be authorized and unissued shares of common stock, treasury
common stock, or any combination thereof.

 

1



--------------------------------------------------------------------------------

4. Administration of the Plan.

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors of the Company. To the extent necessary to comply with
rules and regulations issued under the Securities Exchange Act of 1934, no
member of the Committee shall be eligible to receive any grant, or shall have
been eligible to receive any grant for at least one year prior to becoming a
member, under the Plan or any other discretionary stock option, stock
appreciation rights or other incentive stock plan for employees of the Company
or any subsidiary of the Company. Subject to the provisions of the Plan, the
Committee shall have authority (i) to determine which employees of the Company
and its subsidiaries shall be eligible for participation in the Plan; (ii) to
select employees to receive grants under the Plan; (iii) to determine the form
of grant, whether as a stock option, stock appreciation right, restricted stock
award, performance award or a combination thereof, the number of shares or units
subject to the grant, the time and conditions of exercise or vesting, the fair
market value of the common stock of the Company for purposes of the Plan, and
all other terms and conditions of any grant and to amend such awards or
accelerate the time of exercise or vesting thereof; and (iv) to prescribe the
form of agreement, certificate or other instrument evidencing the grant. The
Committee shall also have authority to interpret the Plan and to establish,
amend and rescind rules and regulations for the administration of the Plan, and
all such interpretations, rules and regulations shall be conclusive and binding
on all persons.

5. Effective Date of Plan.

The Plan shall be submitted to the stockholders of the Company for approval at
the annual meeting to be held on May 24, 1995, or any adjournment thereof, and,
if approved by the stockholders, shall be deemed to have become effective on the
date of such approval.

6. Stock Options.

(a) Grants. Subject to the terms of the Plan, options to purchase shares of
common stock of the Company, including “incentive stock options” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), may be granted from time to time to such officers and other key
employees of the Company and its subsidiaries as may be selected by the
Committee. Each grant of an option under the Plan may designate whether the
option is intended to be an incentive stock option or a “nonqualified” stock
option. Any option not so designated shall be deemed to be a “nonqualified”
stock option.

(b) Terms of Options. An option shall be exercisable in whole or in such
installments and at such times as may be determined by the Committee in its sole
discretion, provided that no option shall be exercisable less than six months or
more than ten years after the date of grant. The per share option price shall
not be less than the greater of par value or 100% of the fair market value of a
share of common stock of the Company on the date the option is granted. Upon
exercise, the option price may be paid in cash, in shares of common stock of the
Company having a fair market value equal to the option price (provided that such
shares have been held for at least six months prior to their tender to pay the
option price), or in a combination thereof. The Committee may also allow the
cashless exercise of options by holders thereof, as permitted under regulations
promulgated by the Board of Governors of the Federal Reserve System, subject to
any applicable restrictions necessary to comply with rules adopted by the
Securities and Exchange Commission, and the exercise of options by holders
thereof by any other means that the Committee determines to be consistent with
the Plan’s purpose and applicable law, including loans, with or without
interest, made by the Company to the holder thereof.

(c) Restrictions Relating to Incentive Stock Options. To the extent required by
the Code, the aggregate fair market value (determined as of the time the option
is granted) of the common stock of the Company with respect to which incentive
stock options are exercisable for the first time by an employee during any
calendar year (under the Plan or any other plan of the Company or any of its
subsidiaries) shall not exceed $100,000.

(d) Termination of Employment. If an optionee ceases to be employed by the
Company or any of its subsidiaries by reason of (i) death, (ii) physical or
mental incapacity, (iii) retirement on or after the normal retirement date
provided for in and pursuant to any pension plan of the Company or any
subsidiary of the Company in effect at the time of such retirement, or
(iv) early retirement (with the consent of the Committee) provided for in and
pursuant to any such pension plan, any option held by such optionee may be
exercised, with respect to all or any part of the common stock of the Company as
to which such option was not theretofore exercised (whether or not such option
was otherwise then exercisable), for such period from and after the date of such
cessation of employment (not extending,

 

2



--------------------------------------------------------------------------------

however, beyond the date of expiration of such option) as the Committee may
determine at the time of the grant or at any time thereafter. If an optionee
ceases to be employed by the Company and any of its subsidiaries for any reason
other than a reason set forth in the immediately preceding sentence, any option
granted to such optionee may be exercised for a period ending on the 30th day
following the date of such cessation of employment or the date of expiration of
such option, whichever first occurs, but only with respect to that number of
shares of common stock for which such option was exercisable immediately prior
to the date of cessation of employment, except as otherwise determined by the
Committee at the time of grant or at any time thereafter.

(e) Additional Terms and Conditions. The agreement or instrument evidencing the
grant of a stock option may contain such other terms, provisions and conditions
not inconsistent with the Plan as may be determined by the Committee in its sole
discretion.

7. Stock Appreciation Rights.

(a) Grants. Subject to the terms of the Plan, rights entitling the grantee to
receive cash or shares of common stock of the Company having a fair market value
equal to the appreciation in market value of a stated number of shares of such
common stock from the date of the grant to the date of exercise, or, in the case
of rights granted in tandem with or by reference to a stock option granted prior
to the grant of such rights, from the date of grant of such related stock option
to the date of exercise, may be granted from time to time to such officers and
other key employees of the Company and its subsidiaries as may be selected by
the Committee.

(b) Terms of Grant. Such rights may be granted in tandem with or by reference to
a related stock option, in which event the grantee may elect to exercise either
the stock option or the right, but not both, as to the shares subject to the
stock option and the right, or the right may be granted independently of a stock
option. Rights granted in tandem with or by reference to a related stock option
shall be exercisable to the extent, and only to the extent, that the related
option is exercisable, provided that no such right (except in the case of death
or physical or mental incapacity) shall be exercisable prior to the expiration
of six months following the date the right is granted. Rights granted
independently of a stock option shall be exercisable in whole or in such
installments and at such times as may be determined by the Committee, provided
that no right shall be exercisable less than six months or more than ten years
after the date of grant. Further, in the event that any employee to whom rights
are granted independently of a stock option ceases to be an employee of the
Company and its subsidiaries, such rights shall be exercisable only to the
extent and upon the conditions that stock options are exercisable in accordance
with the provisions of paragraph (d) of Section 6 of the Plan. The Committee may
at the time of grant or at any time thereafter impose such additional terms and
conditions on the exercise of stock appreciation rights as it deems necessary or
desirable for any reason, including for compliance with Section 16(a) or
Section 16(b) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

(c) Payment on Exercise. Upon exercise of a stock appreciation right, the holder
shall be paid the excess of the then fair market value of the number of shares
of common stock of the Company to which the right relates over the fair market
value of such number of shares at the date of grant of the right or of the
related stock option, as the case may be. Such excess shall be paid in cash or
in shares of common stock having a fair market value equal to such excess, or in
such combination thereof, as may be provided in the grant of such right (which
may permit the holder to elect between cash and common stock or to elect a
combination thereof), or, if no such provision is made in the grant, as the
Committee shall determine upon exercise of the right, provided, in any event,
that the holder shall be paid cash in lieu of any fractional share of common
stock to which such holder would otherwise be entitled.

(d) Additional Terms and Conditions. The agreement or instrument evidencing the
grant of stock appreciation rights may contain such other terms, provisions and
conditions not inconsistent with the Plan as may be determined by the Committee
in its sole discretion.

8. Restricted Stock Awards.

Subject to the terms of the Plan, restricted stock awards consisting of shares
of common stock of the Company may be made from time to time to such officers
and other key employees of the Company and its subsidiaries as may be selected
by the Committee, provided that any such employee (except an employee whose
terms of employment include the granting of a restricted stock award) shall have
been employed by the Company or any of its subsidiaries for at least six months.
Such awards shall be contingent on the employee’s continuing employment with the
Company or its subsidiaries for a period to be specified in the award, which
shall not be less than six months or

 

3



--------------------------------------------------------------------------------

more than ten years from the date of award, and shall be subject to such
additional terms and conditions as the Committee in its sole discretion deems
appropriate, including, but not by way of limitation, restrictions on the sale
or other disposition of such shares during the restriction period. Except as
otherwise determined by the Committee at the time of the award, the holder of a
restricted stock award shall have the right to vote the restricted shares and to
receive dividends thereon, unless and until such shares are forfeited.

9. Performance Awards.

(a) Awards. Performance awards consisting of (i) shares of common stock of the
Company, (ii) monetary units or (iii) units which are expressed in terms of
shares of common stock of the Company may be made from time to time to such
officers and other key employees of the Company and its subsidiaries as may be
selected by the Committee. Subject to the provisions of Section 10 below, such
awards shall be contingent on the achievement over a period of not less than six
months or more than ten years of such corporate, division, subsidiary, group or
other measures and goals as shall be established by the Committee. Subject to
the provisions of Section 10 below, such measures and goals may be revised by
the Committee at any time and from time to time during the performance period.
Except as may otherwise be determined by the Committee at the time of the award
or at any time thereafter, a performance award shall terminate if the grantee of
the award does not remain continuously in the employ of the Company or its
subsidiaries at all times during the applicable performance period.

(b) Rights with Respect to Shares and Share Units. If a performance award
consists of shares of common stock of the Company or units which are expressed
in terms of shares of such common stock, amounts equal to dividends otherwise
payable on a like number of shares may, if the award so provides, be converted
into additional such shares (to the extent that shares are then available for
issuance under the Plan) or credited as additional units and paid to the
participant if and when, and to the extent that, payment is made pursuant to
such award.

(c) Payment. Payment of a performance award following the end of the performance
period, if such award consists of monetary units or units expressed in terms of
shares of common stock of the Company, may be made in cash, shares of common
stock, or a combination thereof, as determined by the Committee. Any payment
made in common stock shall be based on the fair market value of such stock on
the payment date.

10. Performance Measures Applicable to Awards to Named Executive Officers

Unless and until the Committee proposes for stockholder vote a change in the
general performance measures set forth in this Section 10 the attainment of
which may determine the degree of payout or vesting with respect to awards under
the Plan which are designed to qualify for the Performance-Based Exception, the
performance measure(s) to be used for purposes of such awards shall be chosen
from among the following alternatives: safety (including total injury frequency,
lost workday rates or cases, medical treatment cases and fatalities); quality
control (including critical product characteristics, yield and defects); cost
control (including cost as a percentage of sales); capital structure (including
debt and equity levels, debt-to-equity ratios, and debt-to total-capitalization
ratios); inventory turnover; customer performance or satisfaction; revenue
growth; net income; conformity to cash flow plans; return on investment; and
operating profit to operating assets.

The Committee shall have the discretion to establish performance goals based
upon the foregoing performance measures and to adjust such goals and the
methodology used to measure the determination of the degree of attainment of
such goals; provided, however, that awards under the Plan that are intended to
qualify for the Performance-Based Exception and that are issued to or held by
Named Executive Officers may not be adjusted in a manner that increases such
award. The Committee shall retain the discretion to adjust such awards in a
manner that does not increase such awards. Furthermore, the Committee shall not
make any adjustment to awards under the Plan issued to or held by Named
Executive Officers that are intended to comply with the Performance-Based
Exception if the result of such adjustment would be the disqualification of such
award under the Performance-Based Exception.

In the event that applicable laws change to permit the Committee greater
discretion to amend or replace the foregoing performance measures applicable to
awards to Named Executive Officers without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining such approval. In addition, in the event that the Committee
determines that it is advisable to grant awards under the Plan to Named
Executive Officers that may not qualify for the Performance-Based Exception, the
Committee may make such grants upon any performance measures it deems
appropriate with the understanding that they may not satisfy the requirements of
Section 162(m).

 

4



--------------------------------------------------------------------------------

11. Adjustments for Changes in Capitalization, Etc.

Subject to the provisions of Section 12 herein, in the event of any change in
corporate capitalization, such as stock split, or a corporate transaction, such
as a merger, consolidation, or separation, including a spin-off, or other
distribution of stock or property of the Company or its subsidiaries (other than
normal cash dividends), any reorganization (whether or not such reorganization
comes within the definition of such term in Code Section 368) or any partial or
complete liquidation of the Company or its subsidiaries, such adjustment shall
be made in the number and class of shares which may be delivered under
Section 3, and in the number and class of and/or price of shares subject to
outstanding grants or awards under the Plan, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that the number of shares
subject to any grants or awards under the Plan shall always be a whole number.

12. Effect of Change in Control.

(a) Acceleration of Benefits. Subject to the following sentence and the terms of
any agreement evidencing the terms of any award under the Plan, in the event of
a “Change in Control” as defined in paragraph (b) of this Section 12, (i) at the
election of the holder filed in such form and in such manner and time as the
Committee shall provide, the value of all outstanding stock options, stock
appreciation rights and restricted stock awards (whether or not then fully
exercisable or vested) shall be settled on the basis of the “Change in Control
Price” (as defined in paragraph (c) of this Section 12) as of the date the
Change in Control occurs, provided, however, that the Committee may provide for
the immediate vesting instead of the cashing out of restricted stock awards in
such circumstances as it deems appropriate and, provided further, that the form
of such settlement shall be determined by the Committee in its sole discretion;
and (ii) provided such Change in Control constitutes a change in ownership or
change in effective control for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) to the extent required to maintain
compliance with Section 409A, all outstanding performance awards shall be cashed
out in such manner and in such amount or amounts as determined by the Committee
in its sole discretion.

(b) Change in Control. For purposes of this Section 12, a Change in Control
means the happening of any of the following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than (w) the Company, (x) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company, (y) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (z) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of voting securities of the Company, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company or its affiliates) representing 20% or more of the combined voting power
of the Company’s then outstanding securities;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved (“Continuing
Directors”) cease for any reason to constitute a majority thereof; provided,
however, that no director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clauses (i),
(iii) or (iv) of this paragraph (b) shall be deemed a Continuing Director for
the purposes of this clause (ii) and, provided, further that if any new director
assumes office in connection with or as a result of an actual or threatened
proxy or other election contest of the Board, then the nomination or election of
such new director shall not constitute, or be deemed to constitute, an approval
by the Continuing Directors for purposes of this Section 12;

 

5



--------------------------------------------------------------------------------

(iii) there occurs a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, at least 60% of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 50% of the combined voting power of the
Company’s then outstanding securities; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

A Change in Control shall also be deemed to occur with respect to any
Participant for purposes of the Plan if there occurs:

(1) a sale or disposition, directly or indirectly, other than to a person
described in subclause (w), (x) or (z) of clause (i) next above, of securities
of the Participant’s employer, any direct or indirect parent company of the
Participant’s employer or any company that is a subsidiary of the Participant’s
employer and is also a significant subsidiary (as defined below) of the Company
(the Participant’s employer and such a parent or subsidiary being a “Related
Company”), representing 50% or more of the combined voting power of the
securities of such Related Company then outstanding;

(2) a merger or consolidation of a Related Company with any other corporation,
other than a merger or consolidation which would result in 50% or more of the
combined voting power of the surviving company being beneficially owned by a
majority owned direct or indirect subsidiary of the Company; or

(3) the sale or disposition of all or substantially all the assets of a Related
Company to a person other than a majority owned direct or indirect subsidiary of
the Company.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred with respect to a Participant for purposes of the Plan if (I) such
transaction includes or involves a sale to the public or a distribution to the
stockholders of the Company of more than 50% of the voting securities of the
Participant’s employer or a direct or indirect parent of the Participant’s
employer, and (II) the Participant’s employer or a direct or indirect parent of
the Participant’s employer agrees to become a successor to the Company under an
individual agreement between the Company and the Participant or the Participant
is covered by an agreement providing for benefits upon a change in control of
his or her employer following an event described clauses (1), (2) or (3) next
above. For purposes of the Plan, the term “significant subsidiary” has the
meaning given to such term under Rule 405 of the Securities Act of 1933, as
amended.

(c) Change in Control Price. For purposes of this Section 12, Change in Control
Price means (i) with respect to a Change in Control by reason of a merger or
consolidation of the Company described in paragraph (b)(iii) of this Section 12
in which the consideration per share of the Company’s common stock to be paid
for the acquisition of shares of common stock specified in the agreement of
merger or consolidation is all in cash, the highest such consideration per
share, (ii) with respect to a Change in Control by reason of an acquisition of
securities described in paragraph (b)(i) of this Section 12, the highest price
per share for any share of the Company’s common stock paid by any holder of any
of the securities representing 40% or more of the combined voting power of the
Company giving rise to the Change in Control, and (iii) with respect to a Change
in Control by reason of a merger or consolidation of the Company (other than a
merger or consolidation described in paragraph (b)(iii) of this Section 12),
stockholder approval of an agreement or plan described in paragraph (b)(iv) of
this Section 12 or a change in the composition of the Board of Directors
described in paragraph (b)(ii) of this Section 12, with respect to awards to the
extent vested on or prior to December 31, 2004, the highest price per share of
common stock reported on the New York Stock Exchange Composite Transactions (or,
if such shares are not traded on the New York Stock

 

6



--------------------------------------------------------------------------------

Exchange, such other principal market on which such shares are traded) during
the sixty (60) day period ending on the date immediately prior to the date such
change in control of the Company occurs and, with respect to awards to the
extent vesting after December 31, 2004, the price per share of common stock
reported on the New York Stock Exchange Composite Transactions (or, if such
shares are not traded on the New York Stock Exchange, such other principal
market on which such shares are traded) on the date immediately prior to the
date such Change in Control of the Company occurs, except that the determination
of such price may be modified in order to comply with Section 409A and in the
case of incentive stock options and stock appreciation rights relating to
incentive stock options, the holder may not receive an amount in excess of the
maximum amount that will enable such option to continue to qualify as an
incentive stock option.

13. Amendment and Termination of Plan.

The Plan may be amended by the Board of Directors of the Company in any respect,
provided that, without stockholder approval, no amendment (other than pursuant
to Section 11 of the Plan) shall increase the maximum number of shares available
for issuance under the Plan. In addition, no amendment may impair the rights of
a participant under any stock option, stock appreciation right, restricted stock
award or performance award previously granted under the Plan without the consent
of such participant, unless required by law. The Plan may also be terminated at
any time by the Board of Directors. No further grants may be made under the Plan
after termination, but termination shall not affect the rights of any
participant under, or the authority of the Committee with respect to, any grants
or awards made prior to termination.

14. Prior Plan.

Upon the effectiveness of this Plan, no further grants shall be made under the
Ryerson 1992 Incentive Stock Plan. The discontinuance of the Ryerson 1992
Incentive Stock Plan shall not affect the rights of any participant under, or
the authority of the Committee (therein referred to) with respect to, any grants
or awards made thereunder prior to such discontinuance.

15. Miscellaneous.

(a) No Right to a Grant. Neither the adoption of the Plan nor any action of the
Board of Directors or of the Committee shall be deemed to give any employee any
right to be selected as a participant or to be granted a stock option, stock
appreciation right, restricted stock award or performance award.

(b) Rights as Stockholders. No person shall have any rights as a stockholder of
the Company with respect to any shares covered by a stock option, stock
appreciation right, or performance award until the date of the issuance of a
stock certificate to such person pursuant to such stock option, right or award.

(c) Employment. Nothing contained in this Plan shall be deemed to confer upon
any employee any right of continued employment with the Company or any of its
subsidiaries or to limit or diminish in any way the right of the Company or any
such subsidiary to terminate his or her employment at any time with or without
cause.

(d) Taxes. The Company shall be entitled to deduct from any payment under the
Plan the amount of any tax required by law to be withheld with respect to such
payment or may require any participant to pay such amount to the Company prior
to and as a condition of making such payment. In addition, the Committee may, in
its discretion and subject to such rules as it may adopt from time to time,
permit a participant to elect to have the Company withhold from any payment
under the Plan (or to have the Company accept from the participant), for tax
withholding purposes, shares of common stock of the Company, valued at their
fair market value, but in no event shall the fair market value of the number of
shares so withheld (or accepted) exceed the amount necessary to meet the maximum
Federal, state and local marginal tax rates then in effect that are applicable
to the participant and to the particular transaction.

(e) Nontransferability. Except as permitted by the Committee, no stock option,
stock appreciation right, restricted stock award or performance award shall be
transferable except by will or the laws of descent and distribution, and, during
the holder’s lifetime, stock options and stock appreciation rights shall be
exercisable only by, and shares subject to restricted stock awards and payments
pursuant to performance awards shall be delivered or made only to, such holder
or such holder’s duly appointed legal representative.

 

7